Citation Nr: 0612553	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disorder, manifested by orthopedic findings.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1992 to September 
2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for right sacroiliac 
joint dysfunction and assigned a noncompensable rating.  
Jurisdiction over this case was subsequently transferred to 
the VARO in Nashville, Tennessee, and that office forwarded 
the appeal to the Board.

After the RO increased the rating to 20 percent and 
recharacterized the issue as limitation of motion of the 
lumbar spine in a February 2003 rating decision, the veteran 
testified at a November 2004 Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  In June 
2005, the Board remanded the claim for additional 
development.

After a new, December 2005 VA examination diagnosed the 
veteran with degenerative disc disease (DDD) and neurological 
manifestations thereof, the RO in December 2005 granted a 
separate 10 percent evaluation for these manifestations.   
There has been no disagreement with the separately assigned 
rating for neurological impairment.  Hence the matter is 
limited to the evaluation of the orthopedic manifestations. 

For the reasons explained below, although the requested 
development has taken place, the appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The AMC appears to have performed all of the development 
requested in the Board's June 2005 remand.  However, at about 
the same time as the AMC granted the separate 10 percent 
neurological rating, it received two Authorization and 
Consent to Release Information forms (VA Form 21-4142) from 
the veteran, dated September 2005 but received on December 
20, 2005, and in 2006 at the Board.  In these forms, the 
veteran indicated that he had received treatment for his 
back, but did not identify the dates that the treatment 
occurred.  In addition, the forms are partially torn, and the 
names of the providers identified are not clear, although one 
appears to be Lifespan Health.  As the records of these 
providers could contain evidence relevant to the issue of 
whether the veteran is entitled to a higher rating for the 
orthopedic manifestations of his low back disorder, a remand 
is necessary to request information from these providers 
after their names and the dates of treatment have been 
clarified.

In addition, as the veteran has now been diagnosed with 
lumbar spine DDD and radiculopathy, the AMC should ensure 
that he is advised of all the potentially applicable criteria 
for evaluating disabilities of the spine, including recent 
amendments.  Compare 38 C.F.R. § 4.71a, DCs 5292 through 5295 
(2002) with 38 C.F.R. § 4.71a, DCs 5292 through 5295 (2003) 
and 38 C.F.R. § 4.71a, DCs 5236, 5237, and 5243 (2005).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 
(Apr. 10, 2000) (When amended regulations expressly state an 
effective date without provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, and the prior 
version may be applied, if more favorable, to periods 
preceding and following the change).  The AMC should also 
restate its VCAA notification in accordance with recent 
decisions of the United States Court of Appeals for Veterans 
Claims including Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (Vet. App. March 3, 2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the veteran and ask him to 
clarify the names of the providers and 
the dates of back treatment received as 
indicated in his Authorization and 
Consent forms dated September 2005 and 
received by the AMC in December 2005.  
Also ensure that he is again advised of 
the application of the VCAA to his case 
consistent with Dingess/Hartman, supra, 
and all other applicable precedent, as 
well as all potentially applicable 
criteria for rating disabilities of the 
spine including the recent amendments.

2.  Then, review any additional evidence 
and readjudicate the appellate issue 
concerning orthopedic findings, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


